Yocum has not alleged that the district court relied solely on impalpable or
                highly suspect evidence or that the sentencing statute is unconstitutional,
                see Chavez v. State, 125 Nev. 328, 347-48, 213 P.3d 476, 489-90 (2009), and
                fails to demonstrate that the district court abused its discretion at
                sentencing. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED. 1




                                                                                   J.
                                                   Pickering




                cc: Hon. Jerome Polaha, District Judge
                     Calvert & Hubach, LLC
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk



                       'Although we filed the fast track statement submitted by Yocum, it
                fails to comply with the Nevada Rules of Appellate Procedure because it is
                not entirely double-spaced, see NRAP 32(a)(4), and the statement of facts
                section refers to matters in the record without specific citation to the
                appendix, see NRAP 3C(e)(1)(C). Counsel for Yocum is cautioned that the
                failure to comply with this court's briefing requirements may result in the
                imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
         OF
      NEVADA
                                                     2
(C) 1.947A